Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 1 of 13




                Exhibit 19
       Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 2 of 13




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

G&H DIVERSIFIED MANUFACTURING, LP

       Plaintiff and Counterclaim-Defendant,

and

YELLOW JACKET OIL TOOLS, LLC
     Counterclaim-Defendant                          Civil Action No: 3:20-CV-376

       v.

DYNAENERGETICS EUROPE GMBH, and
DYNAENERGETICS US, INC.,
       Defendants and Counterclaim-Plaintiffs.

         DYNAENERGETICS EUROPE GMBH AND DYNAENERGETICS US, INC.’S
                          INITIAL DISCLOSURES

       Defendants DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. (collectively

“DynaEnergetics” or “Defendants”) by and through their undersigned counsel, hereby provide

the following disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(A) and as set forth in the parties’

Joint Discovery/Case Management Plan (Dkt. 23). DynaEnergetics reserves all rights, consistent

with Rule 26(e) of the Federal Rules of Civil Procedure, to modify, amend, and/or supplement

the disclosures made herein based on information obtained as a result of their continuing

investigation and discovery.   By making these disclosures, DynaEnergetics does not represent

that any particular document exists within their possession, custody, or control. These initial

disclosures are made without waiver of, or prejudice to, any objections that DynaEnergetics may

have. DynaEnergetics expressly reserves all objections, including, but not limited to, objections

on the grounds of: (a) relevance; (b) attorney-client privilege; (c) attorney work-product doctrine;
              Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 3 of 13



       (d) any other applicable privilege or protection under federal or applicable state law; (e) undue

       burden; (f) immateriality; and (g) overbreadth.

              Subject to these reservations, DynaEnergetics discloses the following:

                                          INITIAL DISCLOSURES

  I.      The Correct Names of the Parties to the Lawsuit

              Defendants DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. have been

       properly identified. DynaEnergetics is not aware of any misidentification of any other party to

       the suit, including Counter-Defendants Yellow Jacket Oil Tools, LLC and G&H Diversified

       Manufacturing LP.

 II.      The Name, Address, and Telephone Number of Any Potential Parties

              DynaEnergetics is not currently aware of any other potential parties to the lawsuit.

III.      The Legal Theories and, in General, the Factual Bases of the Disclosing Party’s Claims
          or Defenses

              DynaEnergetics asserts a claim for direct infringement of U.S. Patent No. 10,844,697 (the

       “’697 Patent”)    against Plaintiff      G&H   Diversified Manufacturing, LP       (“G&H”) and

       Counterclaim-Defendant Yellow Jacket Oil Tools, LLC (“YJOT”). The factual bases for

       DynaEnergetics’ claim is set forth in detail in DynaEnergetics’ Answer and Counterclaims (Dkt.

       28), incorporated herein by reference.

              DynaEnergetics reserves the right to supplement this response to provide detailed factual

       bases for additional claims, defenses, or counterclaims that DynaEnergetics may assert in further

       pleadings.




                                                         2
              Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 4 of 13




IV.         The Name, Address, and Telephone Number of Persons Having Knowledge of Relevant
            Facts, a Brief Statement of Each Identified Person’s Connection With the Case, and a
            Brief, Fair Summary of the Substance of the Information Known by Such Person

               DynaEnergetics identifies the following individuals, and, if known, their addresses and

      telephone numbers, who are likely to have discoverable information that DynaEnergetics may

      use    to support their claims or defenses.         By identifying the following individuals,

      DynaEnergetics does not authorize G&H, YJOT, or anyone acting on behalf of G&H or YJOT to

      contact or otherwise communicate with DynaEnergetics’ past or present employees, agents, or

      consultants.    These individuals can be contacted only through counsel for DynaEnergetics.

      DynaEnergetics incorporates by reference as if fully stated herein the individuals and persons

      listed in the disclosures of G&H, YJOT, and any third parties to this action.           Further,

      DynaEnergetics reserves the right to name additional fact and expert witnesses that may be

      identified through discovery.

            Name, Address, and Telephone                      Subject(s) of Information
       Thilo Scharf                              •   Named inventor on the ’697 Patent
       Product Line Manager                      •   Conception and development of the invention in
       DynaEnergetics Europe GmbH                    the’697 Patent
       Kaiserstraße 3                            •   Testing and industry use of the invention claimed
       Troisdorf, Germany                            in the ’697 Patent
       +49.2241.1236.700                         •   Non-obviousness of the ’697 Patent, including
                                                     industry praise and commercial success
                                                 •   G&H’s and YJOT’s willful infringement of the
                                                     ‘697 Patent
       Liam McNelis                              •   Named inventor on the ’697 Patent
       Vice President of R&D                     •   Conception and development of the invention in
       DynaEnergetics Europe GmbH                    the’697 Patent
       Kaiserstraße 3                            •   Testing and industry use of the invention claimed
       Troisdorf, Germany                            in the ’697 Patent
       +49.2241.1236.700                         •   Non-obviousness of the ’697 Patent, including
                                                     industry praise and commercial success
                                                 •   G&H’s and YJOT’s willful infringement of the
                                                     ‘697 Patent



                                                      3
     Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 5 of 13




  Name, Address, and Telephone                Subject(s) of Information
Ian Grieves                      •   DynaEnergetics’ ownership,        licensing,   and
President                            enforcement of the ’697 Patent
DynaEnergetics Europe GmbH       •   Damages, including lost profits
Kaiserstraße 3
Troisdorf, Germany
+49.2241.1236.700

Christian Eitschberger           •   Testing and industry use of the invention claimed
Product Line Manager                 in the ’697 Patent
DynaEnergetics Europe GmbH       •   Non-obviousness of the ’697 Patent, including
Kaiserstraße 3                       industry praise and commercial success
Troisdorf, Germany
+49.2241.1236.700

Gernot Burmeister                •   Sales and marketing of DynaEnergetics’ products
Director of Sales, AME               practicing the ’697 Patent
DynaEnergetics US, Inc.          •   Non-obviousness of the ’697 Patent, including
Austin, TX                           industry praise and commercial success
512.327.2043                     •   Damages, including lost profits
                                 •   G&H’s and YJOT’s willful infringement of the
                                     ’697 Patent
Brian Engelkes                   •   Sales and marketing of DynaEnergetics’ products
Plant Controller                     practicing the ’697 Patent
DynaEnergetics US, Inc.          •   Non-obviousness of the ’697 Patent, including
3580 HCR 1145 Loop North             industry praise and commercial success
Blum, TX 76627                   •   Damages, including lost profits
254.727.7621                     •   G&H’s and YJOT’s willful infringement of the
                                     ’697 Patent
Frank Preiss                     •   Named inventor on the ’697 Patent
Former Vice President            •   Conception and development of the invention in
DynaEnergetics US, Inc.              the’697 Patent
Contact through Counsel for
DynaEnergetics




                                     4
     Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 6 of 13




  Name, Address, and Telephone                 Subject(s) of Information
Jimmy Kash                       •   The YJOT Pre-Wired Perforating Gun (and any
President, G&H and YJOT              other products or systems made or sold by G&H
                                     and/or YJOT that are comparable in structure or
                                     function to the YJOT Pre-Wired Perforating
                                     Gun); its design and development; the market for
                                     it; its manufacture, supply, sales, and distribution;
                                     and projections, budgets, revenues, costs, and
                                     profits relating to sales thereof
                                 •   G&H’s and YJOT’s willful infringement of the
                                     ’697 Patent
                                 •   Non-obviousness of the ’697 Patent, including
                                     industry praise and commercial success
Danny Kash                       •   The YJOT Pre-Wired Perforating Gun (and any
Vice President of Sales, G&H and     other products or systems made or sold by G&H
YJOT                                 and/or YJOT that are comparable in structure or
                                     function to the YJOT Pre-Wired Perforating
                                     Gun); its design and development; the market for
                                     it; its manufacture, supply, sales, and distribution;
                                     and projections, budgets, revenues, costs, and
                                     profits relating to sales thereof
                                 •   G&H’s and YJOT’s willful infringement of the
                                     ’697 Patent
                                 •   Non-obviousness of the ’697 Patent, including
                                     industry praise and commercial success
Ben Knight                       •   The YJOT Pre-Wired Perforating Gun (and any
Chief Engineer, G&H and YJOT         other products or systems made or sold by G&H
                                     and/or YJOT that are comparable in structure or
                                     function to the YJOT Pre-Wired Perforating
                                     Gun); its design and development; the market for
                                     it; its manufacture, supply, sales, and distribution;
                                     and projections, budgets, revenues, costs, and
                                     profits relating to sales thereof
                                 •   G&H’s and YJOT’s willful infringement of the
                                     ’697 Patent
                                 •   Non-obviousness of the ’697 Patent, including
                                     industry praise and commercial success




                                      5
     Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 7 of 13




  Name, Address, and Telephone                     Subject(s) of Information
Josh McGill                      •       The YJOT Pre-Wired Perforating Gun (and any
Product Champion and U.S. Sales,         other products or systems made or sold by G&H
G&H and YJOT                             and/or YJOT that are comparable in structure or
                                         function to the YJOT Pre-Wired Perforating
                                         Gun); its design and development; the market for
                                         it; its manufacture, supply, sales, and distribution;
                                         and projections, budgets, revenues, costs, and
                                         profits relating to sales thereof
                                    •    G&H’s and YJOT’s willful infringement of the
                                         ’697 Patent
                                    •    Non-obviousness of the ’697 Patent, including
                                         industry praise and commercial success
John Kaiser                         •    The corporate relationship between G&H and
CFO, G&H and YJOT                        YJOT
                                    •    The YJOT Pre-Wired Perforating Gun (and any
                                         other products or systems made or sold by G&H
                                         and/or YJOT that are comparable in structure or
                                         function to the YJOT Pre-Wired Perforating
                                         Gun); its design and development; the market for
                                         it; its manufacture, supply, sales, and distribution;
                                         and projections, budgets, revenues, costs, and
                                         profits relating to sales thereof
                                    •    G&H’s and YJOT’s willful infringement of the
                                         ’697 Patent
                                    •    Non-obviousness of the ’697 Patent, including
                                         industry praise and commercial success
Current and/or former employees of •     The YJOT Pre-Wired Perforating Gun (and any
G&H and/or YJOT                          other products or systems made or sold by G&H
                                         and/or YJOT that are comparable in structure or
                                         function to the YJOT Pre-Wired Perforating
                                         Gun); its design and development; the market for
                                         it; its manufacture, supply, sales, and distribution;
                                         and projections, budgets, revenues, costs, and
                                         profits relating to sales thereof
                                    •    G&H’s and YJOT’s willful infringement of the
                                         ’697 Patent
                                    •    Non-obviousness of the ’697 Patent, including
                                         industry praise and commercial success
One or more representatives of third •   G&H’s and YJOT’s willful infringement of the
parties, including Apache Corporation,   ’697 Patent
Welltec, Schlumberger, Halliburton, •    Non-obviousness of the ’697 Patent, including
Weatherford, Baker Hughes, Patriot,      industry praise and commercial success
and others


                                          6
               Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 8 of 13




  V.       Any Indemnity And Insuring Agreements Under Which Any Person Or Entity May B e
           Liable To Satisfy Part Or All Of A Judgment Entered In This Action Or To Indemnify
           Or Reimburse For Payments Made To Satisfy The Judgment

               DynaEnergetics is not currently aware of any applicable indemnity or insuring

        agreements. DynaEnergetics reserves all rights to supplement this response should they become

        aware of such agreements.

 VI.       Any Settlement Agreements Relevant to the Subject Matter of This Action

               DynaEnergetics is not currently aware of any applicable settlement agreements.

        DynaEnergetics reserves all rights to supplement this response should they become aware of

        such agreements.

VII.       Any Statement of Any Party to the Litigation

               DynaEnergetics is not currently aware of any statements of the parties that are relevant to

        the subject matter of this action. DynaEnergetics reserves all rights to supplement this response

        should they become aware of such statements.

VIII.      Rule 26(a)(1)(A)(ii) – Documents, Electronically Stored Information, and Tangible
           Things

               In accordance with the Joint Discovery/Case Management Plan and the Scheduling Order

        in this action, DynaEnergetics will produce documents, electronically stored information, and/or

        tangible things in their possession, custody, or control that are relevant to the pleaded claims or

        defenses involved in this action.       DynaEnergetics’ production of documents shall not be

        construed as a waiver of any objection, attorney-client privilege, work product immunity, and/or

        any other privilege or application exception afforded to DynaEnergetics.              In addition,

        DynaEnergetics notes that relevant documents are believed to be in the possession, custody, or

        control of G&H, YJOT, and/or third parties, and reserve the right to use those documents in

        support of their claims and defenses.


                                                        7
             Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 9 of 13



             DynaEnergetics identifies the following documents, electronically stored information,

      and tangible things in their possession, custody, or control that DynaEnergetics may use to

      support their claims or defenses.    DynaEnergetics anticipates that additional documents and

      information will be located or identified, including documents and information requested during

      discovery, and therefore reserves the right to supplement these disclosures by identifying and/or

      producing additional documents and information as they become available.


                     Location                                        Categories
       DynaEnergetics Europe GmbH               • Information concerning the conception and
       Kaiserstraße 3                             development of the inventions claimed in the ’697
       Troisdorf D-53840                          Patent
       Germany                                  • Information regarding prosecution of the ’697
                                                  Patent
       DynaEnergetics US, Inc.                  • Information    relevant   to    the   commercial
       2050 W. Sam Houston Pkwy S.                embodiments covered by the ’697 Patent
       Suite 1750                               • Information relevant to infringement of the ’697
       Houston, TX 77042                          Patent
                                                • Information relevant to the validity of the ’697
       DynaEnergetics US, Inc.                    Patent
       3580 HCR 1145 Loop North
       Blum, TX 76627

       USPTO                                    • The ’697 Patent and its file history


IX.      Rule 26(a)(1)(A)(iii) – Damages

             DynaEnergetics is seeking an injunction pursuant to 35 U.S.C. § 283, recovery of

      damages adequate to compensate for G&H’s and YJOT’s infringement and increased damages as

      a result of G&H’s and YJOT’s willful infringement pursuant to 35 U.S.C. § 284 and 35 U.S.C.

      § 154(d), and a declaration of exceptional case and award of reasonable attorneys’ fees pursuant

      to 35 U.S.C. § 285. Damages computations, however, cannot be completed until after

      appropriate discovery is obtained from G&H, YJOT, and/or expert analyses. DynaEnergetics




                                                     8
      Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 10 of 13



will supplement their computations of applicable categories of damages as may be required prior

to trial in accordance with Fed. R. Civ. P. 26.




                                                  9
      Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 11 of 13




Dated: March 11, 2021                  Respectfully submitted,

                                       WOM BLE BOND DICKINSON (US) LLP

                                       By: /s/ Barry J. Herman
                                       Barry J. Herman (pro hac vice)
                                       Admitted to the Maryland State Bar
                                       100 Light St, 26th Floor
                                       Baltimore, MD 21202
                                       Telephone: (410) 545-5830
                                       Email: Barry.Herman@wbd-us.com

                                       Attorney-in-Charge for Defendants
                                       DynaEnergetics Europe GmbH and
                                       DynaEnergetics US, Inc.

OF COUNSEL:

WOM BLE BOND DICKINSON (US) LLP
Preston H. Heard (pro hac)
Georgia Bar No. 476319
271 17th Street, NW, Suite 2400
Atlanta, GA 30363
Telephone: (404) 888-7366
Email: Preston.Heard@wbd-us.com

WOM BLE BOND DICKINSON (US) LLP
Stephanie Nguyen (pro hac vice)
DC Bar No. 1046300
Julie Giardina (pro hac vice)
Admitted to the Maryland State Bar
100 Light St, 26th Floor
Baltimore, MD 21202
Telephone: (410) 545-5800
Email: Stephanie.Nguyen@wbd-us.com
Email: Julie.Giardina@wbd-us.com

MOYLES IP, LLC
Lisa J. Moyles (pro hac vice)
Connecticut State Bar No. 425652
Jason M. Rockman (pro hac vice)
New York Bar No. 4450953
One Enterprise Drive, Suite 428
Shelton, CT 06484


                                      10
     Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 12 of 13



Telephone: (203) 428-4420
Email: lmoyles@moylesip.com
Email: jrockman@moylesip.com

RUSTY HARDIN & ASSOCIATES, LLP
Megan C. Moore
Federal Bar No. 963966
Texas Bar No. 24054322
5 Houston Center
1401 McKinney Street, Suite 2250
Houston, Texas 77010
Telephone: (713) 652-9000
Email: mmoore@rustyhardin.com




                                     11
       Case 6:20-cv-01110-ADA Document 24-20 Filed 03/19/21 Page 13 of 13




                               CERTIFICATE OF SERVICE

        I hereby certify that true and correct copies of the foregoing were served on March 11,
 2021, on the following counsel of record via electronic mail:


AHMAD, ZAVITSANOS, ANAIPAKOS,
ALAVI & MENSING P.C.
Amir Alavi
aalavi@azalaw.com
Todd Mensing
tmensing@azalaw.com
Michael McBride
mmcbride@azalaw.com
Colin Phillips
cphillips@azalaw.com
Joshua Wyde
jwyde@azalaw.com
Steven Jugle
sjugle@azalaw.com
Michael Killingsworth
mkillingsworth@azalaw.com




                                                           /s/ Barry J. Herman




                                              12
